                          Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 1 of 57




                  1 C. Brandon Wisoff (State Bar No. 121930)
                    bwisoff@fbm.com
                  2 Eric D. Monek Anderson (State Bar No. 320934)
                    emonekanderson@fbm.com
                  3 Farella Braun + Martel LLP
                    235 Montgomery Street, 17th Floor
                  4 San Francisco, California 94104
                    Telephone: (415) 954-4400
                  5 Facsimile: (415) 954-4480

               6 Maeve L. O’Connor (pro hac vice application forthcoming)
                 Elliot Greenfield (pro hac vice application forthcoming)
               7 Debevoise & Plimpton LLP
                 919 Third Avenue
               8 New York, New York 10022
                 Telephone: 212.909.6000
               9 Email: mloconnor@debevoise.com
                 Email: egreenfield@debevoise.com
              10
                 Attorneys for Defendants
              11 ROBINHOOD MARKETS, INC.;
                 ROBINHOOD FINANCIAL LLC; ROBINHOOD SECURITIES, LLC
              12

              13                                     UNITED STATES DISTRICT COURT
              14                                NORTHERN DISTRICT OF CALIFORNIA
              15                                        SAN FRANCISCO DIVISION
              16

              17 STANLEY WITHOUSKI, Individually and                Case No.:   3:20-cv-3550
                 On Behalf of All Others Similarly Situated,
              18                                                    NOTICE OF REMOVAL
                                Plaintiff,
              19                                                    CLASS ACTION
                        vs.
              20
                 ROBINHOOD MARKETS, INC.;
              21 ROBINHOOD FINANCIAL LLC;
                 ROBINHOOD SECURITIES, LLC and Does
              22 1 through 20, inclusive,

              23                     Defendants.

              24

              25

              26

              27

              28
Farella Braun +
  Martel LLP
                     Defendants’ Notice of Removal                                             38567\13369057.1
                         Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 2 of 57




                  1 TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT

                  2 OF CALIFORNIA AND TO PLAINTIFF STANLEY WITHOUSKI AND HIS

                  3 COUNSEL OF RECORD:

                  4         Pursuant to 28 U.S.C. §§ 1441, 1446 and 1453 and 15 U.S.C. §§ 77p and 78bb, Defendants

                  5 Robinhood Markets, Inc., Robinhood Financial LLC and Robinhood Securities, LLC (collectively,

                  6 “Defendants”) hereby remove to this Court the above-captioned action from the Superior Court of

                  7 the State of California for the County of San Mateo, based on the following grounds:

                  8 I.      PROCEDURAL HISTORY
                  9         1.     Plaintiff Stanley Withouski filed this action, entitled Withouski et al. v. Robinhood

              10 Markets, Inc., Robinhood Financial LLC, Robinhood Securities, LLC, and Does 1 through 20,

              11 Case No. 20-CIV-01730, as a putative class action in the Superior Court of the State of California

              12 for the County of San Mateo.

              13            2.     Defendants were served with the summons and complaint on April 28, 2020.

              14 Copies of all process, pleadings and orders served on Defendants are attached as Exhibit A.

              15            3.     This Notice of Removal is timely filed under 28 U.S.C. § 1446(b), which provides

              16 that a defendant may file a notice of removal “within 30 days after the receipt by the defendant,

              17 through service or otherwise, of a copy of the initial pleading setting forth the claim for relief.”

              18 See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 356 (1999) (clarifying that
              19 receipt “through service or otherwise” means formal service and not merely receipt of a courtesy
              20 copy of the complaint).

              21            4.     Copies of this Notice of Removal will promptly be filed with the Clerk of the

              22 Superior Court of the State of California for the County of San Mateo and served on Plaintiff’s

              23 counsel of record pursuant to 28 U.S.C. § 1446(d).

              24            5.     This case may properly be removed to this United States District Court pursuant to

              25 28 U.S.C. § 1446. The Superior Court for the State of California for the County of San Mateo is

              26 located within the jurisdiction of the United States District Court for the Northern District of

              27 California. Furthermore, under Local Rule 3-2(d), the San Francisco Division is the proper

              28
Farella Braun +
  Martel LLP
                      DEFS.’ NOTICE OF REMOVAL                       2
                          Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 3 of 57




                  1 division of this Court because Plaintiff filed his action in San Mateo County Superior Court

                  2 alleging that his claims arose in whole or part in that County.

                  3 II.      REMOVAL IS PROPER UNDER SLUSA.
                  4          6.      This case is being removed pursuant to the Securities Litigation Uniform Standards

                  5 Act of 1998 (“SLUSA”), Pub. L. No. 105-353, 12 Stat. 3227. SLUSA precludes class actions,

                  6 such as this one, that assert state law claims based on alleged misrepresentations or omissions

                  7 made in connection with the purchase or sale of covered securities. By doing so, SLUSA prevents

                  8 plaintiffs from avoiding the stricter pleading requirements and procedural protections mandated by

                  9 the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, and courts are directed to

              10 construe SLUSA broadly. See Merrill Lynch, Pierce, Fenner, & Smith Inc. v. Dabit, 547 U.S. 71,

              11 86 (2006).

              12             7.      SLUSA’s state claim preclusion provision states:

              13             No covered class action based upon the statutory or common law of any State or
                             subdivision thereof may be maintained in any State or Federal court by any
              14             private party alleging--
                             (A) a misrepresentation or omission of a material fact in connection with the
              15
                             purchase or sale of a covered security; or
              16             (B) that the defendant used or employed any manipulative or deceptive device or
                             contrivance in connection with the purchase or sale of a covered security.
              17
                      15 U.S.C. § 78bb(f)(1); see also 15 U.S.C. § 77p(b).
              18
                             8.      SLUSA expressly provides for the removal of any precluded state law class action.
              19
                      SLUSA’s removal provision states: “Any covered class action brought in any State court
              20
                      involving a covered security, as set forth in paragraph (1), shall be removable to the Federal
              21
                      district court for the district in which the action is pending, and shall be subject to paragraph (1).”
              22
                      15 U.S.C. § 78bb(f)(2); see also 15 U.S.C. § 77p(c).
              23
                             9.       Thus, SLUSA allows removal of any class action that: (1) is a “covered class
              24
                      action”; (2) asserts claims under state statutory or common law; and (3) is based on alleged
              25
                      misrepresentations or omissions made in connection with the purchase or sale of “covered
              26
                      securities.” 15 U.S.C. §§ 77p(b)-(c), 78bb(f)(1)-(2); see also Madden v. Cowen & Co., 576 F.3d
              27
                      957, 964 (9th Cir. 2009).
              28
Farella Braun +
  Martel LLP
                      DEFS.’ NOTICE OF REMOVAL                          3
                          Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 4 of 57




                  1         10.     There are no applicable exceptions to SLUSA preclusion and removal. See 15

                  2 U.S.C. § 78bb(f)(3).

                  3         A.      This Case Constitutes a Covered Class Action.
                  4         11.     This case is a “covered class action,” within the meaning of 15 U.S.C.

                  5 § 78bb(f)(5)(B), because (i) damages are sought on behalf of more than 50 persons or prospective

                  6 class members, and Plaintiff alleges that questions of law or fact common to those persons or

                  7 members of the prospective class, without reference to issues of individualized reliance on an

                  8 alleged misstatement or omission, predominate over any questions affecting only individual

                  9 persons or members, and (ii) Plaintiff seeks to recover damages on a representative basis on behalf

              10 of himself and other unnamed parties similarly situated, and Plaintiff alleges that questions of law

              11 or fact common to those persons or members of the prospective class predominate over any

              12 questions affecting only individual persons or members. (Compl. ¶¶ 1, 24, 37, 39.)

              13            B.      Plaintiff Asserts Claims Based on State Statutory and Common Law.
              14            12.     Plaintiff’s claims are based on state statutory and common law, specifically: (i)

              15 declaratory relief; (ii) negligence; (iii) breach of fiduciary duty; (iv) breach of contract; (v) breach

              16 of the implied covenant of good faith and fair dealing; (vi) unjust enrichment; (vii) violations of

              17 the California Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.; and (viii) violations

              18 of California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. (Compl.
              19 ¶¶ 40-84.)

              20            C.      Plaintiff’s Claims Are Based on Alleged Misrepresentations or Omissions in
              21                    Connection with the Purchase or Sale of Covered Securities.
              22            13.     Plaintiff’s claims are based on allegations of misrepresentations and omissions in

              23 connection with the purchase or sale of covered securities. In determining whether a claim is

              24 based on a misrepresentation, courts look to whether “deceptive statements or conduct form the

              25 gravamen or essence of the claim” instead of applying a formalistic approach. Freeman Invs., L.P.

              26 v. Pac. Life Ins. Co., 704 F.3d 1110, 1115 (9th Cir. 2013). “In determining whether the SLUSA

              27 bar applies, substance governs over form.” Fleming v. Charles Schwab Corp., 878 F.3d 1146,

              28
Farella Braun +
  Martel LLP
                      DEFS.’ NOTICE OF REMOVAL                        4
                          Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 5 of 57




                  1 1153 (9th Cir. 2017) (affirming dismissal of precluded state law class action asserting breach of

                  2 fiduciary duty, unjust enrichment and Unfair Competition Law claims).

                  3          14.    Here, the gravamen of Plaintiff’s claims is that Defendants allegedly

                  4 misrepresented the capabilities of the Robinhood securities trading platform to customers and

                  5 failed to disclose its limitations and the possibility of outages. (Compl. ¶¶ 40-84.) Plaintiff

                  6 alleges, among other things, that:

                  7      •   Defendants failed to “properly disclose the risks of outages and the occurrences of past
                  8          outages” (Compl. ¶¶ 55, 59, 64, 68, 82);

                  9      •   Defendants’ “acts and practices constitute representations that the services have
              10             characteristics, uses or benefits, which they do not,” and “representations that the services

              11             are of a particular quality, which they are not” (Compl. ¶ 73); and

              12         •   Defendants “represented that their services were exceptionally fast and that trades were
              13             made in real-time, while also concealing the real risk that the service has and would suffer

              14             outages that prevent customers from making trades and accessing their accounts”

              15             (Compl. ¶ 79).

              16             15.    Defendants’ alleged representations regarding their ability to execute securities

              17 trades satisfy SLUSA’s requirement that the conduct be “in connection with” the purchase or sale

              18 of “covered securities.” The Supreme Court “has read SLUSA’s ‘in connection with’ requirement
              19 broadly, finding it satisfied if misrepresentations simply ‘coincide with a securities transaction.’”

              20 Fleming, 878 F.3d at 1155 (quoting Dabit, 547 U.S. at 83) (holding that SLUSA precluded state

              21 law claims relating to a broker’s “false promise of best execution”). The alleged

              22 misrepresentations need only “have more than some tangential relation to the securities

              23 transaction,” Freeman, 704 F.3d at 1116 (internal quotations omitted), and they “need not relate to

              24 the investment value of the securities themselves.” Fleming, 878 F.3d at 1156; see also

              25 Chadbourne & Park LLP v. Troice, 571 U.S. 377, 387 (2014) (SLUSA’s “in connection with”

              26 prong extends to “misrepresentations that are material to the purchase or sale of a covered

              27 security”). The Ninth Circuit has referred to the “in connection with” requirement as a “slim

              28 hurdle.” Fleming, 878 F.3d at 1156.
Farella Braun +
  Martel LLP
                      DEFS.’ NOTICE OF REMOVAL                          5
                          Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 6 of 57




                  1          16.    Plaintiff’s allegations cover conduct in connection with the purchase or sale of

                  2 covered securities because a broker-dealer’s alleged representations about its ability to execute

                  3 trades “are material to the client’s decision to trade.” Fleming, 878 F.3d at 1156 (noting plaintiff’s

                  4 allegation that he “missed opportunities to profit when [his] trades failed to be executed or failed

                  5 to obtain the best price improvement.”). Plaintiff alleges that Defendants misled customers about

                  6 the Robinhood trading platform and the possibility of outages, and he claims that the outage on

                  7 March 2 and 3 prevented customers from “performing actions on the platform, including making

                  8 trades.” (Comp. ¶¶ 28-29.)

                  9          17.    A “covered security” is a security that is “traded nationally and listed on a regulated

              10 national exchange.” Dabit, 547 U.S. at 83; see also 15 U.S.C. § 77r(b)(1). The Robinhood

              11 platform allows customers to trade, among other things, stocks, options and exchange-traded funds

              12 that are traded nationally and listed on a regulated national exchange. (Compl. ¶ 17.)

              13 III.        CONCLUSION
              14             18.    For the reasons set forth herein, pursuant to 28 U.S.C. §§ 1441, 1446 and 1453 and

              15 15 U.S.C. §§ 77p and 78bb, this action may be removed to this Federal District Court.

              16             WHEREFORE, Defendants request that this action be brought to this Court, and that this
              17 Court make and enter such further orders as may be necessary and proper.

              18
              19

              20

              21 Dated: May 27, 2020                            FARELLA BRAUN + MARTEL LLP

              22
                                                                By: /s/ C. Brandon Wisoff
              23                                                    C. Brandon Wisoff
              24                                                Attorneys for Defendants
                                                                ROROBINHOOD MARKETS, INC.;
              25                                                ROBINHOOD FINANCIAL LLC;
                                                                ROBINHOOD SECURITIES, LLC
              26

              27

              28
Farella Braun +
  Martel LLP
                      DEFS.’ NOTICE OF REMOVAL                        6
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 7 of 57




            ',)*(*+ &
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 8 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 9 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 10 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 11 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 12 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 13 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 14 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 15 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 16 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 17 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 18 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 19 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 20 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 21 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 22 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 23 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 24 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 25 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 26 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 27 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 28 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 29 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 30 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 31 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 32 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 33 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 34 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 35 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 36 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 37 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 38 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 39 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 40 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 41 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 42 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 43 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 44 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 45 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 46 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 47 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 48 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 49 of 57
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 50 of 57
                                    Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 51 of 57




                              1 C. Brandon Wisoff (State Bar No. 121930)
                                bwisoff@fbm.com
                              2 Eric Monek Anderson (State Bar No. 320934)
                                emonekanderson@fbm.com
                              3 FARELLA BRAUN + MARTEL LLP
                                235 Montgomery Street, 17th Floor
                              4 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              5 Facsimile: (415) 954-4480

                            6 Maeve O’Connor (pro hac vice application forthcoming)
                              mloconnor@debevoise.com
                            7 Elliot Greenfield (pro hac vice application forthcoming)
                              egreenfield@debevoise.com
                            8 DEBEVOISE & PLIMPTON LLP
                              919 Third Avenue
                            9 New York, New York 10022
                              Telephone: (212) 909-6000
                           10 Facsimile: (212) 909-6836

                           11
                              Attorneys for Defendants ROBINHOOD
                           12 FINANCIAL LLC; ROBINHOOD MARKETS,
                              INC.; ROBINHOOD SECURITIES, LLC
                           13

                           14
                                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
                           15
                                                                COUNTY OF SAN MATEO
                           16
                                                              COMPLEX CIVIL LITIGATION
                           17

                           18
                              STANLEY WITHOUSKI, Individually and on              Case No. 20-CIV-01730
                           19 Behalf of All Others Similarly Situated,
                                                                                  STIPULATION TO EXTEND DEADLINE
                           20                 Plaintiff,                          FOR DEFENDANTS TO RESPOND TO
                                                                                  PLAINTIFF’S COMPLAINT
                           21          vs.

                           22 ROBINHOOD FINANCIAL LLC;
                              ROBINHOOD MARKETS, INC.;                            Action Filed:      April 20, 2020
                           23 ROBINHOOD SECURITIES, LLC;                          Trial Date:        N/A
                              and Does 1 through 20, inclusive,
                           24
                                            Defendants.
                           25

                           26

                           27

                           28                                                                                    38567\13305250.1
                                                                              1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                      STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR DEFS. TO RESPOND –
 San Francisco, California 94104
         (415) 954-4400
                                                                  Case No. 20-CIV-01730
                                     Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 52 of 57




                              1         WHEREAS, on April 20, 2020, Plaintiff Stanley Withouski filed his complaint in the

                              2 instant action;

                              3         WHEREAS, on April 28, 2020, Plaintiff served his complaint on Defendants Robinhood

                              4 Financial LLC, Robinhood Markets, Inc., and Robinhood Securities, LLC (“Defendants”);

                              5         WHEREAS, pursuant to California Code of Civil Procedure § 410.20(a)(3), Defendants’

                              6 deadline to respond to the complaint is currently May 28, 2020;

                              7         WHEREAS, Defendants have filed a motion to strike under California Code of Civil

                              8 Procedure § 170.6 and the parties have not yet been assigned a new judge;

                              9         WHEREAS, San Mateo Superior Court is currently closed until at least May 21, 2020;

                           10           WHEREAS, Defendants anticipate filing a motion to stay this action pending the

                           11 resolution of eleven class actions currently pending in federal court that arise from the same series

                           12 of transactions or events; and

                           13           WHEREAS, Plaintiff intends to oppose Defendants’ motion to stay on multiple grounds,

                           14 including the fact that he brings this action on behalf of a California-only class, as opposed to the

                           15 nationwide class alleged in the federal actions.

                           16           NOW, THEREFORE, the parties, by and through their counsel, stipulate that:

                           17           Defendants’ deadline to respond to the merits of Plaintiff’s complaint, whether by

                           18 demurrer or answer, shall be extended to and including June 29, 2020. This stipulation does not
                           19 waive any right to agree to or request further extensions.

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28                                                                                           38567\13305250.1
                                                                                 2
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                       STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR DEFS. TO RESPOND
 San Francisco, California 94104
         (415) 954-4400
                                                                  - Case No. 20-CIV-01730
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 53 of 57
                                     Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 54 of 57




                              1                                        [PROPOSED] ORDER
                              2          The Court, having considered the parties’ submissions, hereby GRANTS the parties’

                              3 stipulation to extend Defendants’ time to respond to the complaint.

                              4          IT IS HEREBY ORDERED that Defendants’ new deadline to respond to Plaintiff’s

                              5 complaint, whether by demurrer or answer, shall be June 29, 2020. This order is without prejudice

                              6 to either party’s right to agree to or request future extensions.

                              7

                              8 Dated: ____________                                     ________________________________

                              9                                                            Judge of the Superior Court
                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28                                                                                            38567\13305250.1
                                                                                    4
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                        STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR DEFS. TO RESPOND
 San Francisco, California 94104
         (415) 954-4400
                                                                   - Case No. 20-CIV-01730
                                        Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 55 of 57




                              1                                         PROOF OF SERVICE
                              2                         Stanley Withouski v. Robinhood Financial LLC, et al.
                                                                           20-CIV-01730
                              3
                                   STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
                              4
                                      At the time of service, I was over 18 years of age and not a party to this action. I am
                              5 employed in the County of San Francisco, State of California. My business address is 235
                                Montgomery Street, 17th Floor, San Francisco, CA 94104.
                              6
                                      On May _8, 2020, I served true copies of the following document(s) described as
                              7 STIPULATION TO EXTEND DEADLINE FOR DEFENDANTS TO RESPOND TO
                                PLAINTIFF’S COMPLAINT on the interested parties in this action as follows:
                              8
                                                                        SERVICE LIST
                              9

                           10 Francis A. Bottini, Jr.
                              Albert Y. Chang
                           11 Yury A. Kolesnikov
                              Bottini & Bottini, Inc.
                           12 7817 Ivanhoe Avenue, Suite 102
                              La Jolla, CA 92037
                           13 Tel: (858) 914-2001
                              Fax: (8580 914-2002
                           14 Email: fbottini@bottinilaw.com
                                      achang@bottinilaw.com
                           15         ykolesnikov@bottini.com

                           16 Attorneys for Plaintiff Stanley Withouski

                           17

                           18         BY FEDEX: I enclosed said document(s) in an envelope or package provided by FedEx
                              and addressed to the persons at the addresses listed in the Service List. I placed the envelope or
                           19 package for collection and overnight delivery at an office or a regularly utilized drop box of FedEx
                              or delivered such document(s) to a courier or driver authorized by FedEx to receive documents.
                           20
                                      I declare under penalty of perjury under the laws of the State of California that the
                           21 foregoing is true and correct.

                           22               Executed on May 8, 2020, at San Francisco, California.
                           23

                           24

                           25                                                       Danielle M. Silva
                           26

                           27

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   38567\13307671.1
Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 56 of 57
                         Case 3:20-cv-03550-JD Document 1 Filed 05/27/20 Page 57 of 57




                  1                                        PROOF OF SERVICE
                  2 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

                  3       At the time of service, I was over 18 years of age and not a party to this action. I am
                    employed in the County of San Francisco, State of California. My business address is 235
                  4 Montgomery Street, 17th Floor, San Francisco, CA 94104.

                  5         On May 27 2020, I served true copies of the following document(s) described as

                  6         CIVIL COVER SHEET
                  7         NOTICE OF REMOVAL
                  8         on the interested parties in this action as follows:

                  9         Francis A. Bottini, Jr.
                            Albert Y Chang
              10            Yury A. Kolesnikov
                            Bottini & Bottini, Inc.
              11            7817 Ivanhoe Avenue, Suite 102
                            La Jolla, CA 92037
              12            Telephone: (858) 914-2001
                            Facsimile: (858) 914-2002
              13
                         BY OVERNIGHT DELIVERY: I enclosed said document(s) in an envelope or package
              14 provided by the overnight service carrier and addressed to the persons at the addresses listed in the
                 Service List. I placed the envelope or package for collection and overnight delivery at an office or
              15 a regularly utilized drop box of the overnight service carrier or delivered such document(s) to a
                 courier or driver authorized by the overnight service carrier to receive documents.
              16
                         I declare under penalty of perjury under the laws of the State of California that the
              17 foregoing is true and correct.

              18            Executed on May 27, 2020, at San Francisco, California.
              19

              20
                                                                        Stephen J. Miller
              21

              22

              23

              24

              25

              26

              27

              28
Farella Braun +
  Martel LLP
                      PROOF OF SERVICE
